DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION 
      The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a symbol timing detecting unit…, and a timing matching unit… as described in claim 1; an input timing adjusting unit… as described in claim 2, a delay amount calculating unit…, and a delay unit… as described in claim 3; a frame detecting unit…,  and a tap coefficient initializing unit… as described in claim 5; a tap coefficient selecting unit… as described in claim 6, a tap coefficient initial value adjusting unit…as described in claim 7; a light reception unit…, an analog-to-digital conversion unit…, and a signal processing unit… as described in claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 7-8 rejected under 35 U.S.C. 103 as being unpatentable over Tanimura et al (US Pub 20080198051) in view of Jia et al (US Pub 20190181952).

Regarding Claim 1, Tanimura discloses a signal processing device included in an optical reception device configured to receive an optical signal transmitted by one  optical transmission device (Fig 2, paragraphs [59][60] where a signal processing device (104, 105, 107) is included in an optical reception device (100a) and is configured to receive an optical signal transmitted by one optical transmission device (200)), the signal processing device comprising: 
a symbol timing detecting unit configured to detect a symbol timing based on sample signals obtained by oversampling the optical signal converted into an electric signal with a sampling rate higher than a symbol rate (Fig 2, paragraphs [57][58][76][78] where the signal processing device (104, 105, 107) has a symbol timing detecting unit (107) configured to detect a symbol timing (sampling timing) based on sample signals (i.e. from AD converter 104a) obtained by oversampling the optical signal converted into an electric signal (i.e. via receiving unit 103) with a sampling rate n (where n is more than or equal to 2) higher than a symbol rate);  
an adaptive equalization filter unit configured to perform an equalization process on the sample signals (Fig 2, Fig 6, paragraphs [66][97] where the signal processing device (104, 105, 107) has an adaptive equalization filter unit (105) (as also shown in Fig 6) configured to perform an equalization process on the sample signals (i.e. from AD converter 104a)); and    
a timing matching unit configured to match timing such that, when the adaptive equalization filter unit takes in the sample signals, one of the taken-in sample signals corresponding to the symbol timing is given to a tap of which a tap coefficient has a maximum value among taps included in the adaptive equalization filter unit (Fig 2, Fig 6, Fig 8, paragraphs [65][83][99][105][106] where the signal processing device (104, 105, 107) has a timing matching unit (104a, 104b) configured to match timing to an optimum point (i.e. as shown in Fig 5A to Fig 5C) such that, when the adaptive equalization filter unit (105) (as also shown in Fig 6) takes in the sample signals (i.e. from AD converter 104a), one of the taken-in sample signals (i.e. from AD converter 104a) corresponding to the symbol timing (sampling timing) is given to a tap (e.g. C2 as shown in Fig 6 and Fig 8) of which a tap coefficient has a maximum value among taps (e.g. C0, C1, C2, C3, C4 as shown in Fig 6 and Fig 8) included in the adaptive equalization filter unit (105) (as also shown in Fig 6)).   
	Tanimura fails to explicitly disclose the optical reception device being configured to receive a burst optical signal transmitted by one of a plurality of optical transmission devices.
	However, Jia discloses 
an optical reception device being configured to receive a burst optical signal transmitted by one of a plurality of optical transmission devices (Fig 37, paragraphs [116][117] where an optical reception device (3714) is configured to receive a burst optical signal transmitted by one a plurality of optical transmission devices (e.g. 3718(1), 3718(2))).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical reception device (100a) as described in Tanimura, with the teachings of the optical reception device (3714) as described in Jia. The motivation being is that as shown an optical reception device (3714) can be configured to receive a burst optical signal transmitted by one of a plurality of optical transmission devices (e.g. 3718(1), 3718(2)) and one of ordinary skill in the art can implement this concept into the optical reception device (100a) as described in Tanimura and have the optical reception device (100a) be configured to receive a burst optical signal transmitted by one of a plurality of optical transmission devices (e.g. 3718(1), 3718(2)) i.e. as an alternative so as to have the optical reception device (100a) being used in a hub of passive optical network (PON) for the purpose of performing reception and recovery of client optical signals that are transmitted in bursts and which modification is being made because the systems are similar and have interchangeable optical components (e.g. coherent receivers,…) and which modification is a simple implementation of a known concept of a known optical reception device (3714) into another similar optical reception device (100a) for its improvement and for optimization and which modification yields predictable results.  

Regarding Claim 2, Tanimura as modified by Jia also discloses the signal processing device wherein the timing matching unit includes an input timing adjusting unit configured to take in the sample signals and give the one of the taken-in sample signals corresponding to the symbol timing to the tap of which the tap coefficient has the maximum value by adjusting a timing at which the taken-in sample signals are output to the adaptive equalization filter unit (Tanimura Fig 2, Fig 6, Fig 8, paragraphs [65][83][99][105][106] where the timing matching unit (104a, 104b) includes an input timing adjusting unit (i.e. for adjusting a timing as shown in Fig 5A to Fig 5C) and is configured to take in the sample signals (i.e. from AD converter 104a) and give the one of the taken-in sample signals (i.e. from AD converter 104a) corresponding to the symbol timing (sampling timing) to the tap (e.g. C2 as shown in Fig 6 and Fig 8) of which the tap coefficient has the maximum value by adjusting a timing (i.e. as shown in Fig 5A to Fig 5C) at which the taken-in sample signals (i.e. from AD converter 104a) are output to the adaptive equalization filter unit  (105) (as also shown in Fig 6)).     

Regarding Claim 7, Tanimura as modified by Jia also discloses the signal processing device wherein the timing matching unit includes a tap coefficient initial value adjusting unit configured to give the tap coefficient to the taps included in the adaptive equalization filter unit such that the tap coefficient of the tap to which the one of the taken-in sample signals corresponding to the symbol timing is given reaches a maximum value (Tanimura Fig 2, Fig 6, Fig 8, paragraphs [65][83][99][100][105][106] where the timing matching unit (104a, 104b) includes a tap coefficient initial value adjusting unit (e.g. 105e) configured to give the tap coefficient to the taps (e.g. C0, C1, C2, C3, C4 as shown in Fig 6 and Fig 8) included in the adaptive equalization filter unit (105) (as also shown in Fig 6) such that the tap coefficient of the tap (e.g. C2 as shown in Fig 6 and Fig 8) to which the one of the taken-in sample signals (i.e. from AD converter 104a) corresponding to the symbol timing (sampling timing) is given reaches a maximum value).       

Regarding Claim 8, Tanimura as modified by Jia also discloses an optical reception device comprising: 
a light reception unit configured to receive a burst optical signal transmitted by one of a plurality of optical transmission devices, convert the burst optical signal into an analog electric signal, and output the analog electric signal (Tanimura Fig 2, paragraphs [59][60] where the optical reception device (100a) has a light reception unit (e.g. 103) configured to receive a burst optical signal transmitted by one of a plurality of optical transmission devices (e.g. 3718(1), 3718(2)) (i.e. as shown in Jia Fig 37) and convert the burst optical signal into an analog electric signal, and output the analog electric signal);  
an analog-to-digital conversion unit configured to convert the analog electric signal output by the light reception unit corresponding to the burst optical signal into a digital signal including sample signals obtained by oversampling with a sampling rate higher than a symbol rate (Tanimura Fig 2, paragraphs [57][58][59][60] where the optical reception device (100a) has an analog-to-digital conversion unit (e.g. 104a) configured to convert the analog electric signal output by the light reception unit (e.g. 103) corresponding to the burst optical signal into a digital signal including sample signals obtained by oversampling with a sampling rate n (where n is more than or equal to 2) higher than a symbol rate); and   
a signal processing unit that is the signal processing device (Tanimura Fig 2, paragraphs [59][60] where the optical reception device (100a) has a signal processing unit that is the signal processing device (104, 105, 107)). 

Allowable Subject Matter
Claim 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The newly found prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Hamaoka et al (US Pub 20200052793) and more specifically Fig 1 and Fig 2.

Iwamura (US Pub 20150365262) and more specifically Fig 3.

Oota et al (US Pub 20150180586) and more specifically Fig 1 and Fig 2.

Sakamoto et al (US Pub 20110229127) and more specifically Fig 1 and Fig 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636